Exhibit 10.04



EXECUTIVE EMPLOYMENT AGREEMENT

In consideration for being employed by Adaptec, Inc. (hereinafter, "Adaptec"),
Stephen Terlizzi, (hereinafter, "Employee") and Adaptec acknowledge and agree to
be bound by the following Executive Employment Agreement (this "Agreement")
effective as of May 1, 2007 (the "Effective Date"). This supersedes the terms of
employee's offer letter.

1. DUTIES AND RESPONSIBILITIES: Employee will be employed by Adaptec in the
position of Vice President and General Manager of Storage Solutions Group
reporting to Adaptec's Chief Executive Officer (hereinafter, "CEO"). Employee's
duties and responsibilities will be assigned by Adaptec's CEO or his designee.
Employee's duties and responsibilities may be altered, modified and changed as
Adaptec's CEO deems appropriate.

2. COMPENSATION: Employee's base salary will be $230,000 per year. Adaptec's CEO
and Compensation Committee of the Board of Directors may increase Employee's
base salary from time to time as they deem appropriate. In addition, Employee
will be eligible to participate in Adaptec's Executive Bonus Incentive Plan at a
targeted amount of 50% of annual base salary. That plan has a variable payout
based upon Adaptec's performance, as well as the performance of Employee. The
performance targets for Adaptec and Employee which shall serve as the basis for
awarding Employee an incentive bonus shall be established by Adaptec's CEO and
Board of Directors, in their sole discretion, at the beginning of each Fiscal
Year. It is within the sole discretion of Adaptec's CEO or his designee to
determine whether Employee achieved all or part of the targets established as
well as the resulting bonus amount to be awarded. All bonus plans, including all
performance targets and all other aspects and conditions of those plans, shall
be established by and subject to change and modification by Adaptec's CEO and
Board of Directors in their sole discretion.

3. STOCK OPTIONS:  As deemed appropriate by Adaptec's CEO and Board of
Directors, Employee may receive option grants and restricted stock awards under
the 2004 Equity Incentive Plan and successor equity plans.  The future grants
will vary in number given and in vesting schedules. 

4. BENEFITS: Employee shall be eligible for all benefits normally and regularly
provided to Adaptec's executive staff as may be in effect from time to time, if
any, in accordance with the rules established from time to time for individual
participation in any such plans. In addition, Employee will be entitled to
receive the following benefits: a $650 per month automobile allowance,
reimbursement for personal financial and tax advice up to $2,500 per year,
reimbursement for health club initiation fees of up to $300 plus 50% of the
club's monthly dues up to $55.00 per month, survivor benefit management services
up to a maximum cost of $3,000, and a company-paid annual physical examination.

5. EMPLOYEE'S AT-WILL EMPLOYMENT: Employee understands and agrees that his
employment relationship with Adaptec is for an INDEFINITE PERIOD and is on an
AT-WILL basis. This means that Employee is free to terminate his employment with
Adaptec at any time with or without cause or notice and that Adaptec is
similarly entitled to terminate Employee's employment at any time with or
without cause or notice. Employee understands and agrees that the AT-WILL nature
of his employment with Adaptec will be maintained throughout the time he is
employed by Adaptec and can only be changed by an express written employment
contract specifically prepared for Employee and signed by Adaptec's CEO. If
Employee's employment is terminated for any reason, Employee shall not be
entitled to any payments, benefits, damages, awards or compensation other than
as expressly and specifically required by Section 10 of this Agreement.

6. OUTSIDE ACTIVITIES: During Employee's employment with Adaptec, he agrees to
devote his full productive time, energies and abilities to the proper and
efficient management of Adaptec's business. Without express, prior written
authorization from Adaptec's CEO, Employee shall not, directly or indirectly,
during the term of his employment: (1) render services of a business,
professional or commercial nature, to any other person, firm, entity, or
business, whether for compensation or otherwise; or (2) engage in any activity
competitive with or adverse to Adaptec's business or welfare, whether alone, or
as an owner, shareholder or partner, or as an officer, director, employee,
advisor, contractor or consultant; or (3) serve as a Director of a for-profit
public company or as a Director of a for profit private company.

7. PROTECTION OF ADAPTEC'S CONFIDENTIAL AND PROPRIETARY INFORMATION AND TRADE
SECRETS: During Employee's employment with Adaptec as well as at all times
following his termination thereof, Employee agrees to abide by and comply with
the Employee Proprietary Information Agreement which he entered into, a copy of
which is attached hereto and incorporated herein as "Exhibit A."

8. TERMINATION OF EMPLOYMENT: Employee's employment with Adaptec is at-will and
may be terminated by Employee or by Adaptec at any time for any reason as
follows:

(a) Employee may terminate employment upon written notice to Adaptec for "Good
Reason," as defined below (an "Involuntary Termination");

(b) Employee may terminate employment upon written notice to Adaptec at any time
in Employee's discretion without Good Reason ("Voluntary Termination");

(c) Adaptec may terminate Employee's employment upon written notice to Employee
at any time following a determination that there is "Cause," as defined below,
for such termination ("Termination for Cause");

(d) Adaptec may terminate Employee's employment upon written notice to Employee
at any time without Cause for such termination ("Termination without Cause");

(e) Employee's employment will automatically terminate upon Employee's death or
upon Employee's disability as determined by Adaptec ("Termination for Death or
Disability"); provided that "disability" shall mean Employee's complete
inability to perform Employee's job responsibilities for a period of ninety (90)
consecutive days or ninety (90) days in the aggregate in any twelve (12) month
period.

9. DEFINITIONS. As used in this Agreement, the following terms have the
following meanings:

(a) "Cause" means Employee's (i) neglect or poor performance of duties, if not
remedied to the satisfaction of the CEO after written notice has been given to
the Employee by the CEO or his or her designee; (ii) willful and deliberate
malfeasance or gross negligence in the performance of duties and
responsibilities; (iii) commission of any act of fraud, gross misconduct or
dishonesty with respect to Adaptec; (iv) conviction of, or plea of guilty or "no
contest" to, a felony, a serious violation of the law or a crime involving moral
turpitude, fraud, or misappropriation of funds; (v) breach or violation of this
Agreement or any proprietary information and inventions or confidentiality
agreement with Adaptec, including the Employee Proprietary Information
Agreement; or (vi) refusal or unwillingness to follow the lawful directions of
the CEO or the Board.

(b) "Change of Control" means (i) any "person" (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) (other than Adaptec, a subsidiary or an
Adaptec employee benefit plan, including any trustee of such plan acting as
trustee) is or becomes the beneficial owner (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of Adaptec representing
fifty percent (50%) or more of either the then outstanding shares of the common
stock of Adaptec or the combined voting power of Adaptec's then outstanding
securities; (ii) a change in the composition of the Board occurring within a
two-year period, as a result of which fewer than a majority of the directors are
Incumbent Directors. "Incumbent Directors" shall mean directors who either (I)
are directors as of the date hereof, or (II) are elected, or nominated for
election, to the Board with the affirmative votes of at least a majority of the
Incumbent Directors at the time of such election or nomination (but shall not
include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to
Adaptec); (iii) the consummation of a merger or consolidation of Adaptec with
any other corporation, other than a merger or consolidation which would result
in the voting securities of Adaptec outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the then outstanding shares of the common stock of Adaptec and the combined
voting power of Adaptec's then outstanding securities; or (iv) the consummation
of the sale or disposition by Adaptec of all or substantially all Adaptec's
assets.

(c) "Good Reason" means Employee terminates employment within sixty (60) days
following the occurrence of any of the following taken without Employee's
written consent (i) a material reduction in Employee's duties or
responsibilities from those in effect prior to a Change of Control; (ii) a
requirement by Adaptec that Employee relocate Employee's principal office to a
facility more than twenty-five (25) additional commuting miles from Adaptec's
current headquarters; or (iii) a material reduction in Employee's annual base
salary and target incentive compensation by 5% (other than in connection with a
general decrease in the salary of all similarly situated employees of Adaptec);
provided that Employee has given notice to any successor entity following such
action and a thirty (30) day opportunity to cure.

10. SEPARATION PAYMENTS AND BENEFITS. Upon termination of Employee's employment
with Adaptec for any reason, Employee will receive payment for all unpaid salary
and vacation accrued as of the date of termination of employment, and benefits
will be continued under Adaptec's then existing benefit plans and policies for
so long as provided under the terms of such plans and policies and as required
by applicable law. Under certain circumstances and conditioned upon Employee's
execution of a release and waiver of claims (acceptable to, and in such form and
substance as provided by, Adaptec) against Adaptec, its officers and directors,
Employee will also be entitled to receive the payments and benefits as set forth
below; provided, however, that Employee shall not be entitled to the payments
and benefits set forth below in the event Employee's termination occurs
following the three-year anniversary of the Effective Date.

(a) In the event of Employee's Voluntary Termination, Termination for Cause, or
Termination for Death or Disability, Employee will not be entitled to any cash
or other severance benefits or any accelerated vesting of Adaptec equity awards
Employee may then hold.

(b) In the event of Adaptec's termination of Employee which constitutes a
Termination without Cause, Employee will be entitled to (i) a lump sum payment
in an amount equal to nine (9) months of Employee's then current annual base
salary plus, for each year of Employee's service with Adaptec in excess of three
years, an additional week of base salary, (ii) provided Employee becomes
eligible and timely elects to continue Employee's health coverage under COBRA,
reimbursement for any COBRA payments made by Employee with respect to Employee
and Employee's legal dependents in the nine (9) months following the date of
termination, and (iii) outplacement services through the use of a company or
consultant to be chosen by Employer in an amount not to exceed $10,000 (to be
paid by Adaptec directly to the outplacement service provider). Any severance
payment made pursuant to this section shall be paid within thirty (30) days
following the date of Employee's termination, or at a later date if so required
pursuant to Section 409A(2)(B) of the Internal Revenue Code of 1986 (the
"Code"), as amended.

(c) In the event of Employee's Involuntary Termination or Adaptec's termination
of Employee which constitutes a Termination without Cause, in each case
occurring within one (1) year following a Change of Control, in lieu of the
payments and benefits pursuant to Section 10(b) (unless payable pursuant to the
last sentence of this Section 10(c)), Employee will be entitled to (i) a lump
sum payment in an amount equal to twelve (12) months of Employee's then current
annual base salary, (ii) a lump sum payment in an amount equal to Employee's
then-applicable annual target bonus opportunity, (iii) provided Employee becomes
eligible and timely elects to continue Employee's health coverage under COBRA,
reimbursement for any COBRA payments made by Employee with respect to Employee
and Employee's legal dependents in the twelve (12) months following the date of
termination, (iv) outplacement services through the use of a company or
consultant to be chosen by Employer in an amount not to exceed $10,000 (to be
paid by Adaptec directly to the outplacement service provider) and (v)
accelerated vesting with respect to one hundred percent (100%) of any
then-unvested shares subject to all Adaptec equity awards then held by Employee.
Any severance payment made pursuant to this section shall be paid within thirty
(30) days following the date of Employee's termination, or at a later date if so
required pursuant to Section 409A(2)(B) of the Code. In the event Employee has
completed less than one (1) year of service with Adaptec at the time of
Employee's Involuntary Termination or Termination without Cause occurring within
one (1) year following a Change of Control, then Employee will receive the
greater of (determined without taking into account the value of accelerated
vesting under Section 10(c)(v) hereof) (A) a prorated amount of the payments and
benefits provided under this Section 10(c) or (B) the payments and benefits
provided under Section 10(b) above.

11. NON-SOLICITATION. Employee agrees that for a period of twelve (12) months
immediately following a termination of employment for any reason, Employee shall
not either directly or indirectly solicit, induce, recruit or encourage any of
Adaptec's employees to leave their employment, or take away such employees, or
attempt to solicit, induce, recruit, encourage, or take away employees of
Adaptec, either for Employee or any other person or entity. Employee further
agrees not to otherwise interfere with the relationship of Adaptec or any of its
subsidiaries or affiliates with any person who, to Employee's knowledge, is
employed by or otherwise engaged to perform services for Adaptec or its
subsidiaries or affiliates (including, but not limited to, any independent sales
representatives or organizations) or who is, or was within the then most recent
prior twelve- month period, a customer or client of Adaptec, or any of its
subsidiaries.

12. COOPERATION. Both during employment with Adaptec and following termination,
Employee shall cooperate fully with Adaptec in the defense of any action or
proceeding brought by any third party against Adaptec that relates in any way to
Employee's acts or omissions while employed by Adaptec. Such cooperation shall
include, but not be limited to, Employee making himself or herself available to
Adaptec and its counsel for interviews and to provide testimony by declaration,
deposition, and/or trial as requested by Adaptec's counsel.

13. FINAL AND BINDING ARBITRATION. The parties agree that any controversy or
claim arising out of or relating to this Agreement, or the breach thereof, shall
be submitted to the American Arbitration Association ("AAA") and that a neutral
arbitrator will be selected in a manner consistent with its National Rules for
the Resolution of Employment Disputes. The arbitration proceedings will allow
for discovery according to the rules set forth in the National Rules for the
Resolution of Employment Disputes (the "Rules"). All arbitration proceedings
shall be conducted in Santa Clara County, California.

Except as provided by the Rules, arbitration shall be the sole, exclusive and
final remedy for any dispute between Employee and Adaptec. Accordingly, except
as provided for by the Rules, neither Employee nor Adaptec will be permitted to
pursue court action regarding claims that are subject to arbitration. The
parties expressly waive any entitlement to have such controversies decided by a
court or a jury. In addition to the right under the Rules to petition the court
for provisional relief, Employee agrees that any party may also petition the
court for injunctive relief where either party alleges or claims a violation of
this Agreement in particular Section 7 of this Agreement.

14. PAYMENT OF TAXES: All payments made to Employee under this Agreement shall
be subject to all applicable federal and state income, employment and payroll
taxes.  Employee is responsible for legally mandated payroll deductions and
withholdings.

15. RETURN OF ADAPTEC EQUIPMENT AND PROPERTY. At the time of Employee's
termination of employment with Adaptec, Employee agrees to return to Adaptec all
Adaptec property and equipment, including but not limited to, computers,
printers, computer diskettes, software, files, records, computations, reports,
studies, manuals, notebooks, documents, correspondence, customer lists, lists of
potential customers, and any and all other confidential information or records
and other similar items relating to Adaptec's business, whether prepared by
Employee or otherwise coming into Employee's possession.

16. ENTIRE AGREEMENT: This Agreement supersedes any and all other agreements or
understandings, including, but not limited to, any provision of any equity plan
or agreement with respect to vesting of awards granted following the Effective
Date, whether oral, implied or in writing, between the parties hereto with
respect to the subject matters covered herein, and contains all of the covenants
and agreements between the parties with respect to such matters in their
entirety. Each party to this Agreement acknowledges that no representations,
inducements, promises or agreements, orally or otherwise, have been made by any
party, or anyone acting on behalf of any party, which are not embodied herein,
and that no other agreement, statement or promise not contained in this
Agreement shall be valid or binding. Any modification to this Agreement shall be
effective only if it is in writing and signed by Employee and Adaptec's CEO.

17. PARTIAL INVALIDITY: If any other provision in this Agreement is held by a
court or arbitrator of competent jurisdiction to be invalid, void or
unenforceable, the remaining provisions shall nevertheless continue in full
force and effect without being impaired or invalidated in any way.

18. APPLICABLE LAW: The laws of the State of California shall govern this
Agreement, notwithstanding conflict of laws.

19. CONFIDENTIALITY: Employee agrees that at all times during his employment
with Adaptec and following his termination he shall maintain as strictly
confidential the existence of, and terms and conditions contained in, the
Agreement, to the fullest extent allowed by law.

20. PREPARATION OF AGREEMENT: Regardless of which party initially drafted this
Agreement, it shall not be construed against any one party, and shall be
construed and enforced as a mutually prepared Agreement.

21. NOTICES: Any notice pursuant to this Agreement shall be deemed validly given
or served if given in writing and delivered personally or ten (10) calendar days
after being sent by U.S. registered or certified mail, return receipt requested
and postage prepaid. In the case of Employee, mailed notices shall be addressed
to him at the home address which he most recently communicated to Adaptec in
writing. In the case of Adaptec, mailed notices shall be directed and addressed
to Chairman and Chief Executive Officer, Adaptec, Inc., 691 South Milpitas
Blvd., Milpitas, CA 95035.

22. CONTINUING OBLIGATIONS: Whether or not Employee's employment relationship
with Adaptec is terminated, neither Employee nor Adaptec shall be relieved of
the continuing obligations of the covenants contained in this Agreement.

23. SUCCESSORS: Adaptec shall require any successor or assignee, in connection
with any sale, transfer or other disposition of all or substantially all of
Adaptec's assets or business, whether by purchase, merger, consolidation or
otherwise, expressly to assume and agree to perform Adaptec's obligations under
this Agreement in the same manner and to the same extent that Adaptec would be
required to perform if no such succession or assignment had taken place.

24. EMPLOYEE'S REPRESENTATIONS: Employee represents and warrants that he is free
to enter into this Agreement and to perform each of the terms and covenants of
it. Employee represents and warrants that he is not restricted or prohibited,
contractually or otherwise, from entering into and performing this Agreement,
and his execution and performance of this Agreement is not in violation or
breach of any other agreement between him and any other person or entity.
Employee acknowledges and agrees that he is entering into this Agreement
voluntarily and free of any duress or coercion.

 

 

 

ADAPTEC, INC.

               

 

/s/ 'Sundi' Subramanian Sundaresh

       

'Sundi' Subramanian Sundaresh

       

Chief Executive Officer

                 

Entered into at Milpitas, California,

       

this 1st day of May, 2007.

               

 

/s/ Stephen Terlizzi

 

Stephen Terlizzi

   

OFFICER'S NAME (signature)

 

(print name)

 

(start date)

         

Entered into at Milpitas, California,

       

this 1st day of May, 2007.

       

 

EXHIBIT A

 

EMPLOYEE PROPRIETARY INFORMATION AGREEMENT



As an employee of Adaptec, Inc., its subsidiary or its affiliate (together, the
"Company") and in consideration of the compensation now and hereafter paid to
me, I agree to the following:

1. Maintain Confidential Information.

a. Company Information. I agree at all times during the term of employment and
thereafter to hold in strictest confidence, not to use, except for the benefit
of the Company, or to disclose to any person, firm or corporation without
written authorization of the Company, any trade secrets, confidential knowledge,
data, or other proprietary information relating to products, processes,
know-how, designs, formulas, developmental or experimental work, discoveries,
developments, improvements, techniques, computer programs, data bases, other
original works of authorship, customer and supplier lists, business plans,
programs, sales or financial information, or other subject matter pertaining to
any business of the Company or any of its clients, consultants, or licensees.

b. Former Employer Information. I agree that I will not, during my employment
with the Company, improperly use or disclose any proprietary information or
trade secrets of my former or concurrent employers or companies, or any other
person, and that I will not bring onto the premises of the Company any
unpublished documents or any property belonging to my former or concurrent
employers or companies, or any other person, unless consented to in writing by
said employers, companies, or other person.

c. Third Party Information. I recognize that the Company has received and in the
future will receive from third parties their confidential or proprietary
information subject to a duty on the Company's part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. I agree that I owe the Company and such third parties, during the term
of my employment and thereafter, a duty to hold all such confidential or
proprietary information in the strictest confidence and not to disclose it to
any person, firm, or corporation, except as necessary in carrying out my work
for the Company or such third party (consistent with the Company's agreement
with such third party) without the express written authorization of the Company.



2. Retaining and Assigning Inventions and Original Works.

a. Inventions and Original Works Retained by Me. I have listed in Section 8
hereof, descriptions of any and all inventions, original works of authorship,
developments, improvements, and trade secrets which were made by me prior to my
employment with the Company, which belong to me, which relate to the Company's
proposed business and products, and which are not assigned to the Company.

b. Inventions and Original Works Assigned to the Company. I agree that I will
promptly make full written disclosure to the Company, will hold in trust for the
sole right and benefit of the Company, and will assign to the Company all my
right, title, and interest in and to any and all inventions, original works of
authorship, developments, improvements, or trade secrets which I may solely or
jointly conceive or develop or reduce to practice, or cause to be conceived or
developed or reduced to practice, during the period of time I am in the
employment of the Company. I recognize, however, that assignment to the Company
under this provision of any invention is subject to Section 2870 of the
California Labor Code which reads as follows:

"(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights to an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer's equipment,
supplies, facilities, or trade secret information except for those inventions
that either:



(1) Relate at the time of conception or reduction to practice of the invention
to the employer's business, or actual or demonstratively anticipated research or
development of the employer; or

(2) Result from any work performed by the employee for the employer.

"(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and unenforceable."

I acknowledge that all original works of authorship which are made by me (solely
or jointly with others) within the scope of my employment and which are
protectible by copyright are "works made for hire," as the term is defined in
the United States Copyright Act (17 USCA, Section 101).

c. Maintenance of Records. I agree to keep and maintain adequate and current
written records of all inventions and original works of authorship made by me
and all work, study and investigation done by me (solely or jointly with others)
during the term of my employment with the Company. The records will be in the
form of notes, sketches, drawings, and any other format that may be specified by
the Company. The records will be available to and remain the sole property of
the Company at all times.

d. Inventions Assigned to the United States. I agree to assign to the United
States government, all my right, title, and interest in and to any and all
inventions, original works of authorship, developments, improvements, or trade
secrets whenever such full title is required to be in the United States by a
contract between the Company and the United States or any of its agencies.

e. Obtaining Letters Patent, Copyrights, and Mask Work Rights. I agree that my
obligation to assist the Company or its nominee to obtain or enforce United
States or foreign letters patent, copyrights, or mask work rights covering
inventions, works of authorship, and mask works, respectively, assigned
hereunder to the Company shall continue beyond the termination of my employment,
but the Company shall compensate me at a reasonable rate for time actually spent
by me at the Company's request on such assistance. If the Company is unable
because of my mental or physical incapacity or for any reason to secure my
signature to apply for or to pursue any application or enforce any rights for
any United States or foreign letters patent, copyrights, or mask work rights
covering inventions or other rights assigned to the Company, as above, then I
hereby irrevocably designate and appoint the Company and its duly authorized
officers and agents as my agent and attorney in fact, to act for and on my
behalf and stead and to execute and file any such applications and to do all
other lawfully permitted acts to further the prosecution, issuance or
enforcement of letters patent, copyrights, and mask work rights with the same
legal force and effect as if executed by me. I acknowledge that all original
works of authorship which are made by me (solely or jointly with others) within
the scope of my employment and which are protectible by copyright are "works for
hire" as that term is defined in the United States Copyright Act. I hereby waive
and quitclaim to the Company any and all claims of any nature whatsoever, which
I now or may hereafter have infringement of any patents, copyrights, or mask
work rights resulting from any such application assigned hereunder to the
Company.

f. Exception to Assignment. I understand that the provisions of this Agreement
requiring assignment to the Company do not apply to any invention which is
exempt from assignment under the provisions of Section 2870 of the California
Labor Code. I will advise the Company promptly in writing of any inventions,
original works of authorship, developments, improvements, or trade secrets that
I believe are exempt from assignment to the Company based upon the application
of Section 2870 of the California Labor Code, and I will at that time provide to
the Company in writing all evidence necessary to substantiate that belief. I
understand that the Company will keep in confidence and will not disclose to
third parties without my consent any confidential information disclosed in
writing to the Company relating to inventions that are exempt from assignment
under the provisions of Section 2870 of the California Labor Code.

3. Conflicting Employment. I agree that, during the term of my employment with
the Company, I will not engage in any other employment, occupation, consulting,
or other business activity directly related to the business in which the Company
is now involved or becomes involved during the term of my employment, nor will I
engage in any other activities that conflict with my obligations to the Company.

4. Solicitation of Company Employees. I agree that while employed by the Company
and for one year following the termination of my employment, I will not disrupt,
damage, impair, or interfere with the business of the Company, or directly or
indirectly alone or in concert with others solicit the services of any Company
employee for another employer, or otherwise induce or attempt to induce such
employees to terminate their employment with Adaptec.

5. Company Documents and Property. I agree that at the time of leaving the
employment of the Company, I will deliver to the Company (and will not keep in
my possession or deliver to anyone else) any and all devices, records, data,
notes, reports, proposals, lists, correspondence, specifications, drawings,
blueprints, sketches, materials, equipment, other documents or property, or
reproductions of any aforementioned items belonging to the Company, its
successors or assigns. I further agree that any property situated on the
Company's premises and owned by the Company, including the computer information
and telecommunications systems (and all information stored therein), desks,
filing cabinets, or other storage or work area is subject to inspection by
Company personnel at any time, with or without notice. In the event of
termination of my employment, I agree to sign and deliver "Termination
Statement" attached hereto as Exhibit A.

6. Representations. I agree to execute any proper oath or verify any proper
document required to carry out the terms of this Agreement. I represent that my
performance of all terms of this Agreement will not breach any agreement to keep
in confidence proprietary information acquired by me in confidence or in trust
prior to my employment by the Company. I have not entered into, and agree that I
will not enter into, any oral or written agreement in conflict herewith.

7. General Provisions.

a. Governing Law. This Agreement will be governed by the laws of the State of
California.

b. Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter herein
and merges all prior discussions between us. No modification of or amendment to
this Agreement, or any waiver of any rights under this Agreement will be
effective unless in writing signed by the party to be charged. Any subsequent
change or changes in my duties, salary, or compensation will not affect the
validity or scope of this Agreement.

c. Severability. If one or more of the provisions in this Agreement are deemed
void by law, then the remaining provisions will continue in full force and
effect.

d. Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators, and other legal representatives and will be for the
benefit of the Company, its successors and its assigns.

e. Survival. The provisions of this Agreement shall survive the termination of
my employment and the assignment of this Agreement by the Company to any
successor in interest or other assignee.

f. Employment. I agree and understand that nothing in this Agreement shall
confer any right with respect to continuation of employment by the Company, or
shall it interfere in any way with my right or the Company's right to terminate
my employment at any time, with or without cause.

8. List of Inventions. Pursuant to Section 2(a) of this Agreement, below is a
list of my prior inventions and original works of authorship.

Title Date Brief Description

 

 

 

 

 

 

 

 

 

 

 

In the event, as a result of my work for the Company, the Company would infringe
any intellectual property right of mine listed in Section 8 hereof, the Company
shall automatically have a royalty free, nonexclusive license throughout the
work including the right to grant and sublicense to the extent necessary to
permit the Company to use and to enjoy all the resulting product of such work of
mine to the fullest extent, unless, prior to initiating any such work, I obtain
the waiver, in writing, of the Company, by an officer of the Company waiving the
Company's license in such instance.

IF NO PRIOR INVENTIONS OR WORKS OF AUTHORSHIP ARE LISTED IN SECTION 8 HEREIN, I
HEREBY AFFIRM THAT THERE ARE NO SUCH INVENTIONS OR ORIGINAL WORKS OF AUTHORSHIP.

 

 

/s/ Stephen Terlizzi

 

Stephen Terlizzi

 

Signature of Employee

 

Name of Employee (typed or printed)

 

 

     

10/16/06

     

Dated

     

 

     

ACCEPTED AND AGREED:

             

Adaptec, Inc.

     

 

     

By:

/s/ Lundyn LaFleur

 

Title:

HR Rep II

 

 

     

Dated:

10/16/06

             

 

 

Termination Statement

During the course of my employment by Adaptec, Inc., I acknowledge that I have
acquired knowledge or had access to trade secrets and proprietary information of
Adaptec, Inc. and the trade secrets and proprietary information of other third
parties pursuant to agreements by and between Adaptec, Inc. and said third
parties, including but not limited to, the information below.

 * Financial and pricing information

 * Adaptec, Inc. business, research, and new product plans and strategies

 * Patent applications and patient disclosures

 * Yields, designs, efficiencies, and capacities of production methods,
   facilities and systems

 * Customer and vendor lists, contacts, habits, and plans

 * Marketing information

 * Process and manufacturing information

 * Agreements with customers, vendors, and other companies

 * Plastic overlays of circuits, circuit boards, and test chips

 * Product and process specifications, procedures, and test reports

 * Personnel lists and information regarding skills of various personnel

 * Other (please state below)







I further acknowledge that I have been advised, both during my employment and
during my termination interview, as to my obligations to Adaptec, Inc.
concerning trade secrets and proprietary information to which I may have had
access during my employment, and of my continuing obligation to Adaptec, Inc. to
keep confidential all trade secrets and proprietary information to which I may
have had access during my employment. I further acknowledge that I have returned
all copies of technical papers, specifications, customer lists, and all other
Adaptec, Inc. proprietary information, including controlled design notebooks.



I have also been advised that I am free to use information in the public domain
and my own skill, knowledge, know-how, and experience to whatever extent and in
whatever way I wish so long as such use does not involve any such trade secrets
and proprietary information. In addition, I acknowledge that I have no reports,
drawings, documents, process specifications, masks, or other written materials
of copies thereof or physical property of Adaptec, Inc. in my possession or
custody in any location whatsoever.

 

Employee Signature:

 

 

Date:



Manager Signature*:

 

 

Date:



Employee Relations

Signature*:

 

 

Date:



* The foregoing Termination Statement has been reviewed and discussed with the
terminating employee.




--------------------------------------------------------------------------------


